Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a sound sensor for implantable hearing prosthesis e.g. acoustic hearing aids, bone conduction devices and direct acoustic stimulators. The independent claim 1, identifies a uniquely distinct feature of “….a  non-uniform diaphragm attached to the biocompatible housing so as to hermetically seal the opening, the non-uniform diaphragm comprising a central region disposed at a center of the non- uniform diaphragm , and a peripheral region disposed around the central region and coupling the central region to the biocompatible housing, the central region having a thickness  that is greater than a thickness of the peripheral region, a vibration chamber disposed in the biocompatible housing between the non-uniform diaphragm and the vibration sensor, and wherein the central region extends from an outer surface of the non-uniform diaphragm away from the vibration chamber.

The independent claim 16, identifies a uniquely distinct feature of
“….a  non-uniform diaphragm attached to the biocompatible housing so as to hermetically seal the opening, the non uniform diaphragm comprising a central region disposed at a center of the non uniform diaphragm, and a peripheral region disposed around the central region and co pling the central region to the biocompatible housing, the central region having a thickness that is greater than a thickness of the peripheral region, a vibration chamber disposed in the biocompatible housing between the non-uniform diaphragm and the vibration sensor, and wherein the central region extends from an outer surface of the non-uniform diaphragm away from the vibration chamber.  
	The independent claim 28 identifies a uniquely distinct feature of “…. a diaphragm positioned at the opening, wherein the diaphragm comprises a first thickness
at a geometric center thereof that is greater than a second thickness at a periphery region of the diaphragm, the central region having a cylindrical shape, the peripheral region comprises a ring- shape disposed around an outer edge of the central region”. Vermeiren (US20130116497) teaches microphones 500, 511, [0065] where microphone may be an electret microphone, an electromechanical microphone, a piezoelectric microphone, a MEMS microphone etc. Microphones 500, 511 used with implantable prosthesis, abstract, Figures 5A-5C).

Suzuki (US 20070058825) teaches on [0015], Figure 2 the center portion of the diaphragm is increased in thickness in comparison with the near-end portion. This increases the rigidity at the center portion of the diaphragm compared with the near-end portion. In addition, the near-end portion of the diaphragm is formed using a first film (e.g., a conductive film 110), and the center portion of the diaphragm is formed using the first film and a second film (e.g., a conductive film 108 which is increased in hardness in comparison with the first film. This also increases the rigidity at the center portion of the diaphragm compared with the near-end portion. The prior arts does not explicitly teach the limitations of independent claims 1, 16 and 28. The prior arts fails to anticipate or render the independent claims obvious. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651